Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 19 in the reply filed on 2/22/22 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 claims “protein oily seeds coming from Paneli” which is not supported in the specification. 
Claim 7 claims “an acid pH’ which is not supported in the specification. 
Claim 8 claims “fulvic acids from 22% to 24%, Humic acids from 1% to 3% and Protein 18% to 19% which is not supported in the specification. 
Claim 9 claims “said hydrolyzed vegetable is alternately replaced by products containing Fulvic acids” which is not supported in the specification.
Claim 11 claims “light, reactive magnesium oxide” which is not supported in the specification.  
Claim 14 claims “50% and 150%” which is not supported in the claims. 
Claim Objections

s 12 and 15 are objected to because of the following informalities:  Appropriate correction is required.
Regarding claim 12, a “%” is needed after “5”. 
Regarding claim 15, the period between liquid and powder needs to be replaced with a comma or deleted

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 claims the terms “flour” and “meal”. It is unclear the difference between “flour” and “meal”. A clear explanation is needed. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “beans” and “peas”, and the claim also recites “fava beans” and 

Claim 6 claims “Paneli”. A clear explanation is needed on what Paneli is. 

Regarding claim 7, a clear explanation is needed on what “protective” is. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canti et al (US20140238266, cited in the restriction 892) in view of Veauce et al (FR2541991, English translation. cited in the restriction 892).  
Canti, abstract, teaches a binder for forming particle-based or laminated products includes a mixture of at least three components A, B, C, a first component A including a natural protein powder, a second component B including a magnesium oxide, and a third component C including a magnesium chloride or magnesium sulfate solution at 32° Bè (15° C.), or a free combination of both.

Although Canti teaches a binder comprising magnesium oxide and a natural protein powder, Canti does not teach the binder comprising a vegetable hydrolysate. 
Veauce teaches an adjuvant of protein nature for hydraulic binders, mortars and concretes and its use in the field of construction. The present invention relates to a novel adjuvant, which is of protein nature, for hydraulic binders, mortars and concretes. 
Veauce teaches a new technical solution is recommended to improve the mechanical strengths (especially in traction, bending and compression). Decreasing bleeding and segregation, and finally improving the workability of hydronic binders, concretes and mortars. This new technical solution that favorably modifies a number of rheological parameters implements liquid protein hydrolysates, different from previously known adjuvants in the field of construction. The preferred protein adjuvant according to the invention for improving the mechanical properties, workability and reduction of bleeding and segregation of hydraulic binder. 
Veauce teaches among the protein hydrolysates which are suitable in particular can be those which are obtained from animal or vegetable proteins. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a vegetable protein hydrolysate as taught by Veauce into the 
A natural protein powder as taught by the references reads on a protein flour as claimed in claim 1. 
A vegetable protein hydrolysate as taught by the references reads on a vegetable hydrolysate as claimed in claim 1. 

Regarding claims 2-4, Canti, paragraph 51 of the PGPUB, teaches the component A comprises a natural protein powder which, in the pictures herein, is a soybean flour. 
Canti, paragraph 64 of the PGPUB, teaches the soybean flour in the component A may be also replaced with other vegetable powders containing a high protein content, such as horse bean flours or other leguminous flours, or animal flours, such as acid casein.

Regarding claim 5, Canti, paragraph 58 of the PGPUB, teaches the component B is largely prevalent in the binder mixture, as it falls in the range from 70% to 95%, whereas the component A falls in a range from 5% to 30%.

Regarding claim 7, Veauce teaches the new additive is a hydrolytic protection and has a pH of less or equal to 6. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claim 8, Veauce teaches protein hydrolysates which are suitable in particular can be those which are obtained from animal or vegetable proteins.
These protein hydrolysates are the same hydrolysates as claimed in claim 1 and therefore it would be expected that these hydrolysates comprising fulvic acid, humic acid and protein in the ranges as claimed in claim 8. 

Regarding claim 10, Veauce teaches 0.001 to 10 parts by weight of proteinaceous adjuvant. 
Veauce teaches the preferred protein adjuvant according to the invention for improving the mechanical properties, workability and reduction of bleeding and segregation of hydraulic binder. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the protein adjuvant as taught by Veauce into the composition as taught by Canti in an amount for improving the mechanical properties, workability and reduction of bleeding and segregation of hydraulic binder. 



Regarding claim 13, Canti teaches MgO. Mg is considered an alkaline earth oxide and therefore it can be replaced with itself. 

Regarding claim 14, Canti, paragraph 66 of the PGPUB, teaches such preparation should occur by first mixing together magnesium oxide and soybean flour powders, and then hydrating the mixture obtained with the component C. i.e. the magnesium chloride or magnesium sulfate solution at 32° Bé (15° C.), or a free combination of both in the above mentioned ratios, and by adding water to an amount that can form a fluid, free-flowing and sprayable paste.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an appropriate amount of water to form a sprayable paste. 

Regarding claim 15, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the components can be mixed with water in any order to obtain a sprayable paste. 
Therefore, the fluidizing fluid can be the protein powder mixed with water. 


Regarding claim 19, Canti, paragraph 25 of the PGPUB, teaches mixing the binder with sand and other expanded inorganic inert materials, such as pearlite, pumice, Vermiculite, expanded porous glass, cellites.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Canti et al (US20140238266) in view of Veauce et al (FR2541991, English translation) as applied to claim 1 and further in view of Mitsuura (JP52151756A, English translation). 
Although the references teach a binder comprising a natural protein powder, the references do not teach the powder comprising protein oily seeds. 
Mitsuura teaches a fibrous food material. 
The starting protein containing substance can be vegetable proteins such as oily seeds (eg defatted product or separated protein of soy beans, peanuts, cotton seeds), grain seeds (eg wheat gluten, corn gluten etc), animal protein and microbial protein. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use oily seeds of soy beans, peanuts or cotton seeds as taught by Mitsuura . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Canti et al (US20140238266) in view of Veauce et al (FR2541991, English translation) as applied to claim 1 and further in view of Luo (CN102850941, English translation). 
Although the references teach MgO, the references do not teach a light reactive MgO. 
Luo teaches a preferred adhesive composition comprising a binder and a light MgO. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a light MgO as taught by Luo as the MgO as taught by the references above

Claims 1-5, 7-10, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canti et al (US20140238266) in view of De Bruyn et al (9034228). 
Canti, abstract, teaches a binder for forming particle-based or laminated products includes a mixture of at least three components A, B, C, a first component A including a natural protein powder, a second component B including a magnesium oxide, and a third component C including a magnesium chloride or magnesium sulfate solution at 32° Bè (15° C.), or a free combination of both.

Although Canti teaches a binder comprising magnesium oxide and a natural protein powder, Canti does not teach the binder comprising a product having a chemical affinity thereto comprising fulvic acid. 
DeBruyn teaches a binder composition. 
DeBruyn, col. 2, teaches a binding promoter for enhancing the binding between the binder composition and the particulate material.
The binding promoter is a complex fatty acid derived from the complete oxidation of vegetable sugars. More particularly, the binding promoter is selected from the group consisting of humic acid, fulvic acid, salts and mixtures thereof.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate fulvic acid as taught by DeBruyn into the composition as taught Canti to enhance the binding between the binder composition and the particulate material
A natural protein powder as taught by the references reads on a protein flour as claimed in claim 1. 
A binding promoter comprising fulvic acid as taught by the references reads on a product having a chemical affinity thereto comprising fulvic acid as claimed in claim 1. 


Canti, paragraph 64 of the PGPUB, teaches the soybean flour in the component A may be also replaced with other vegetable powders containing a high protein content, such as horse bean flours or other leguminous flours, or animal flours, such as acid casein.

Regarding claim 5, Canti, paragraph 58 of the PGPUB, teaches the component B is largely prevalent in the binder mixture, as it falls in the range from 70% to 95%, whereas the component A falls in a range from 5% to 30%.

Regarding claims 7-8 and 10, although claims 7-8 and 10 limits the second component of claim 1 to a vegetable hydrolysate, the second component is still interpreted as a vegetable hydrolysate or a product having a chemical affinity thereto comprising fulvic acids. Claims 7-8 do not positively require the second component in the composition be a vegetable hydrolysate.
Therefore, claims 7-8 are not further limiting the composition of claim 1 that is met by a product having a chemical affinity thereto comprising fulvic acid, as set forth in the rejection of claim 1. 

Regarding claim 9, a binding promoter comprising fulvic acid as taught by the references reads on a product having a chemical affinity thereto comprising fulvic acid as claimed in claim 9. 

Regarding claim 12, Canti, paragraph 60 of the PGPUB, teaches the component A falling in a range from 70% to 95%, and the component B falling in a range from 5% to 30%.

Regarding claim 13, Canti teaches MgO. Mg is considered an alkaline earth oxide and therefore it can be replaced with itself. 

Regarding claim 14, Canti, paragraph 66 of the PGPUB, teaches such preparation should occur by first mixing together magnesium oxide and soybean flour powders, and then hydrating the mixture obtained with the component C. i.e. the magnesium chloride or magnesium sulfate solution at 32° Bé (15° C.), or a free combination of both in the above mentioned ratios, and by adding water to an amount that can form a fluid, free-flowing and sprayable paste.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an appropriate amount of water to form a sprayable paste. 

Regarding claim 15, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the components can be mixed with water in any order to obtain a sprayable paste. 
Therefore, the fluidizing fluid can be the protein powder mixed with water. 


Regarding claim 19, Canti, paragraph 25 of the PGPUB, teaches mixing the binder with sand and other expanded inorganic inert materials, such as pearlite, pumice, Vermiculite, expanded porous glass, cellites.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Canti et al (US20140238266) in view of De Bruyn et al (9034228) as applied to claim 1 and further in view of Mitsuura (JP52151756A, English translation). 
Although the references teach a binder comprising a natural protein powder, the references do not teach the powder comprising protein oily seeds. 
Mitsuura teaches a fibrous food material. 
The starting protein containing substance can be vegetable proteins such as oily seeds (eg defatted product or separated protein of soy beans, peanuts, cotton seeds), grain seeds (eg wheat gluten, corn gluten etc), animal protein and microbial protein. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use oily seeds of soy beans, peanuts or cotton seeds as taught by Mitsuura . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Canti et al (US20140238266) in view of De Bruyn et al (9034228) as applied to claim 1 and further in view of Luo (CN102850941, English translation). 
Although the references teach MgO, the references do not teach a light reactive MgO. 
Luo teaches a preferred adhesive composition comprising a binder and a light MgO. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a light MgO as taught by Luo as the MgO as taught by the references above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4996065 teaches a novel binder combination for pelletized and compressed animal feed. This binder comprises a chemically reactive, molasses-free, mixture of a reactive phosphate source plus a reactive metal oxide, hydroxide, or salt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/28/22